 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 1104 
In the House of Representatives, U. S.,

April 21, 2010
 
RESOLUTION 
Supporting the mission and goals of 2010 National Crime Victims’ Rights Week to increase public awareness of the rights, needs, and concerns of victims and survivors of crime in the United States, no matter their country of origin or their creed, and to commemorate the National Crime Victims’ Rights Week theme of Crime Victims’ Rights: Fairness. Dignity. Respect.. 
 
 
Whereas over 25,000,000 individuals in the United States are victims of crime each year, including over 6,000,000 individuals who are victims of violent crime; 
Whereas a just society acknowledges the impact of crime on individuals, families, neighborhoods, and communities by ensuring that rights, resources, and services are available to help rebuild the lives of victims; 
Whereas although our Nation has steadily expanded rights, protections, and services for victims of crime, too many victims are still not able to realize the hope and promise of these expanded rights, protections, and services; 
Whereas despite impressive accomplishments over the past 40 years in crime victims’ rights and services, there remain many challenges to ensuring that all victims— 
(1)are treated with fairness, dignity, and respect; 
(2)are offered support and services regardless of whether they report the crimes committed against them to law enforcement; and 
(3)are recognized as key participants in our system of justice when such crimes are reported; 
Whereas justice systems in the United States should ensure that services are available for all victims of crime, including victims from underserved communities of our Nation; 
Whereas observing victims’ rights and treating victims with fairness, dignity, and respect serve the public interest by engaging victims in the justice system, inspiring respect for public authorities, and promoting confidence in public safety; 
Whereas individuals in the United States recognize that our homes, neighborhoods, and communities are made safer and stronger by identifying and meeting the needs of crime victims and ensuring justice for all; 
Whereas treating victims of crime with fairness, dignity, and respect, as encouraged and expressed by the theme of 2010 National Crime Victims’ Right Week, Crime Victims’ Rights: Fairness. Dignity. Respect., costs nothing more than taking time to identify victims’ needs and concerns, and effective collaboration among justice systems to meet such needs and concerns; and 
Whereas 2010 National Crime Victims’ Rights Week, April 18 through April 24, 2010, provides an opportunity for justice systems in the United States to strive to reach the goal of justice for all by ensuring that all victims are afforded legal rights and provided with assistance as they face the financial, physical, spiritual, psychological, and social impact of crime: Now, therefore, be it  
 
That the House of Representatives— 
(1)supports the mission and goals of 2010 National Crime Victims’ Rights Week to increase public awareness of— 
(A)the impact on victims and survivors of crime; and 
(B)the constitutional and statutory rights and needs of such victims and survivors; 
(2)recognizes that fairness, dignity, and respect comprise the very foundation of how victims and survivors of crime should be treated; and 
(3)directs the Clerk of the House of Representatives to transmit an enrolled copy of this resolution to the Office for Victims of Crime within the Office of Justice Programs of the Department of Justice. 
 
Lorraine C. Miller,Clerk.
